DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                        ANTONIO WRENCHER,
                             Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D17-2014

                           [January 10, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 2010CF013598A.

   Antonio Wrencher, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Antonio Wrencher appeals the trial court’s order summarily denying
his rule 3.850 motion for postconviction relief. We affirm and write to
explain why certain issues argued by Wrencher on appeal were not
properly presented below and are not before this Court.

   In November 2010, Wrencher killed his girlfriend outside of a bar by
stabbing and slashing her numerous times with a kitchen knife. At trial,
the State presented copious evidence that Wrencher premeditated the
murder, which was committed in front of at least one witness and to which
Wrencher confessed. The jury convicted him of first degree murder, and
he was sentenced to life in prison. This Court affirmed on direct appeal
without a published opinion. Wrencher v. State, 181 So. 3d 503 (Fla. 4th
DCA 2015) (table).

    Wrencher filed a timely rule 3.850 motion raising seven claims. The
trial court ordered the State to respond to the motion. Thereafter, and
without seeking leave to amend, Wrencher filed an amended motion
purporting to add two more claims. The State responded to the initial
motion attaching records to refute the seven claims but did not address
the eighth and ninth claims asserted in the amended motion. The trial
court denied Wrencher’s initial motion, incorporating the State’s response.
Wrencher moved for rehearing, but did not take issue with the court’s
failure to address the eighth and ninth claims raised in the amended
motion.

   Wrencher then filed another amended motion, which he titled “Third
Amended Rule 3.850 motion,” purporting to add a tenth claim. He then
appealed the order denying rehearing as to his initial motion. At no time
did Wrencher seek or obtain leave of court to amend his motion.

   While this appeal was pending, the court entered an order dismissing
without prejudice Wrencher’s last amended motion, which asserted the
tenth claim for relief, because of a deficient oath. Wrencher filed an
amendment including an unnotarized oath. He also moved for rehearing
from the nonfinal order dismissing the amended motion without prejudice.
The court denied rehearing. Wrencher did not file a notice of appeal from
this order.

   In his Initial Brief, Wrencher argues that the court erred in denying all
ten of his claims. We affirm without further discussion the court’s
summary denial of claims one through seven – which are the only matters
properly before this Court.

   The amended motion purporting to add claims eight and nine was not
properly presented to the trial court, and the court did not address these
claims. Pursuant to Florida Rule of Criminal Procedure 3.850(e), a movant
must obtain leave of court to amend a postconviction motion after the
court has ordered the State to respond. 1 See also Saltzman v. State, 154
So. 3d 438 (Fla. 4th DCA 2014).

    Wrencher neither requested nor obtained leave of court to amend his
motion. The eighth and ninth claims were not addressed by the State in
its response nor by the trial court in its order. Any error in the denial of
these claims is not preserved for appeal. Regardless, we have reviewed the
claims, which are wholly without merit.



1In relevant part, the rule provides: “Leave of court is required for the filing of an
amendment after the entry of an order pursuant to subdivision (f)(5) [denying
motions conclusively resolved by court records] or (f)(6) [requiring a response from
the State].” Fla. R. Crim. P. 3.850(e).


                                          2
   Finally, the nonfinal order dismissing the last amended motion without
prejudice was not appealable, and Wrencher did not file a notice of appeal.
Again, Wrencher did not obtain leave to amend as required by rule
3.850(e). The trial court did not address the tenth claim on the merits,
and the issue is not properly before this Court. 2

   Wrencher’s filing of a series of amended motions seeking to add more
claims after the trial court had ordered the State to respond was an abuse
of procedure. The 2013 amendments to rule 3.850, which added the
requirement that a defendant obtain leave to amend, were designed to
avoid piecemeal litigation of motions. See In re Amendments to Fla. Rules
of Criminal Procedure & Fla. Rules of Appellate Procedure, 132 So. 3d 734,
738 (Fla. 2013). Postconviction movants must present their claims in a
single motion within the two year time limit, and once the court has taken
action on the motion, the movant must obtain leave to amend. Courts
should strike amended motions that are filed without leave of court as
required by the rules.

    Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                             *         *          *

    Not final until disposition of timely filed motion for rehearing.




2As with all the other claims, the argument raised in the tenth claim is without
merit. Trial counsel was not ineffective in failing to move for judgment of
acquittal. The State presented abundant evidence at trial to establish Wrencher’s
premeditation. Counsel was not deficient, and prejudice cannot be shown.

                                       3